Title: To James Madison from Anthony Terry, 8 October 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 8 October 1805, Cádiz. “Begging reference to what I had the honor of addressing you ⅌ Duplicate on the 5th. & 31st. January 25 march 3d. & 10. April, 15th. May, 11th. June, 4th. 11th. 19th. 23d. & 30 July, 16th. & 20th. August & 3d. & 14th. September ultimo.
          “I am now honored with your verry esteem’d Circulars of the 1st. & 12th. July last, accompanied with the Book of Acts passed at the 2d. Session of the 8th. Congress, and have with due attention read the Contents, and to which I pledge you my word of honour I shall not deviate in the least in complying therewith, as I have done heretofore and which I will continue doing as long as the Office is under my charge.
          “I shall have particular care to forward now & then every interesting Paper that may make its appearance on the Subject of Epidemic disorder and Quarenteen regulations.
          “They continue to put this City in a proper State of defence, in case of any attack; all the Boats to be found are arming, a numbe⟨r⟩; of Artilliry & Troops arrived here last week. The Fleet off this Port is daily augmenting it is actually composed of Forty Sail of the Line, a number of Frigates, Corvettes Brigs & Sloops. A Convoy of about Seventy Sail arrived at Gibraltar with Troops on the 30th. ultimo.
          “Monsr. Lauriston General of the French troops on board the Fleet, with his Etat Major has set out for France ⅌ Post on the 2d. instant.
          “By all accounts there can be no doubt, but a Continental war will take place.”
          Adds in a postscript: “Governmt. Notes 56½ a 57.”
        